Name: 98/107/CFSP: Council Decision of 26 January 1998 amending Common Position 96/635/CFSP on Burma/Myanmar
 Type: Decision
 Subject Matter: cooperation policy;  rights and freedoms;  international security;  Asia and Oceania; NA;  European construction
 Date Published: 1998-02-06

 Avis juridique important|31998D010798/107/CFSP: Council Decision of 26 January 1998 amending Common Position 96/635/CFSP on Burma/Myanmar Official Journal L 032 , 06/02/1998 P. 0013 - 0013COUNCIL DECISION of 26 January 1998 amending Common Position 96/635/CFSP on Burma/Myanmar (98/107/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on the European Union, and in particular Article J.2 thereof,Having regard to Common Position 96/635/CFSP on Burma/Myanmar (1), as extended by Council Decision 97/688/CFSP (2),Whereas on 15 November 1997 the State Law and Order Restoration Council (SLORC) was dissolved and replaced by the State Peace and Development Council (SPDC) as the highest governing body in Burma/Myanmar;Whereas Common Position 96/635/CFSP provides at its point 5(b)(i) for a ban on entry visas for senior members of the SLORC and their families; whereas, therefore, the said Common Position should be amended accordingly,HAS DECIDED AS FOLLOWS:Article 1 In point 5(b)(i) of Common Position 96/635/CFSP, references to the State Law and Order Restoration Council (SLORC) shall be replaced by references to the State Peace and Development Council (SPDC).Article 2 This Decision shall be published in the Official Journal.Done at Brussels, 26 January 1998.For the CouncilThe PresidentR. COOK(1) OJ L 267, 8.11.1996, p. 1.(2) OJ L 293, 27.10.1997, p. 1.